Citation Nr: 1037196	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-05 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for left foot disability.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for right foot disability.

4.  Entitlement to service connection for right knee disability.

5.  Entitlement to service connection for bilateral hip 
disability.

6.  Entitlement to service connection for low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1982, 
and had subsequent service in the reserves.

This matter comes to the Board of Veterans' Appeals (Board) from 
a May 2006 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A notice of disagreement was filed in 
April 2007, a statement of the case was issued in December 2007, 
and a substantive appeal was received in February 2008.  The 
Veteran testified at a Board hearing in February 2010; the 
transcript is of record.

In April 2010, the Veteran submitted additional evidence in 
support of his appeal; however, waived RO review of such 
additional evidence.  See 38 C.F.R. §§ 19.9, 19.31(b)(1) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In correspondence received from the Veteran in April 2010, he 
stated that on January 28, 2010 he underwent a VA examination at 
the Providence VA Medical Center (VAMC) pertaining to his hips 
and back, and his knees were also examined.  Such examination 
report has not been associated with the record, and was performed 
subsequent to the September 2009 supplemental statement of the 
case.  Remand is necessary to obtain such VA examination report.  

At the Board hearing, the Veteran testified that he sought 
treatment with Dr. Michael Romano in 1982.  The Board notes that 
the evidence of record contains correspondence from Dr. Romano 
dated in July 1993, but no earlier.  The Board also notes that a 
May 1985 service treatment record from the podiatry clinic 
reflects that the Veteran was referred to a podiatrist; however, 
it is not clear whether the Veteran underwent further private 
treatment.  The RO should attempt to obtain the Veteran's 
treatment records from Dr. Romano from 1982 to the present.  The 
Veteran should also be requested to identify any private medical 
providers from 1985, and any such identified records should be 
requested.

In April 2008, the Veteran underwent a VA examination pertaining 
to the feet.  The examiner diagnosed hallux rigidus bilaterally; 
hallus valgus bilaterally; degenerative joint changes first 
metatarsophalangeal joint; metatarsalgia; and, painful plantar 
hyperkeratotic lesions bilaterally.  The examiner opined that 
hallux rigidus bilaterally; hallus valgus bilaterally; 
degenerative joint changes first metatarsophalangeal joint and 
metatarsalgia were secondary to psoriatic arthritis.  The 
examiner stated that there were no current residuals due to 
recurrent plantar warts and treatment of plantar warts in 
service.  These are hyperkeratotic lesions, these do not display 
themselves as plantar verrucae.  The examiner stated that the 
degenerative joint changes as well as hallus valgus deformity and 
psoriatic arthritis would not be attributed to plantar verrucae 
or plantar warts.  Therefore, the diagnosis of hallux 
rigidus/hallux valgus and psoriatic arthritis is not caused by or 
a result of plantar warts.  Such examination is inadequate as it 
does not contain a clear rationale, and also does not fully 
address the contentions of the Veteran as to the cause of his 
current feet problems.  The Veteran asserts that due to his 
plantar warts and callouses during his period of active service, 
he was forced to walk on the sides of his feet while wearing 
combat boots.  He also asserts that he has feet problems due to 
marching in combat boots, and carrying heavy loads such as his 65 
pound pack.  Thus, the Veteran should be afforded another 
podiatry VA examination to assess the etiology of his feet 
problems, to include the lay contentions of the Veteran as to his 
experiences during active service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).

As detailed, per the Veteran he underwent a VA examination in 
January 2010 pertaining to the bilateral hips, low back, and 
possibly the knees; however, such report is not currently of 
record.  With regard to the knees, the Board notes that the 
Veteran did suffer a right knee injury in September 1978.  The RO 
should ensure that the Veteran has been afforded a VA examination 
to determine the nature and etiology of his bilateral hip, low 
back, and knee disabilities, to include consideration of the lay 
contentions of the Veteran as to his experiences during active 
service.  See id.

VA treatment records were requested for the period 1983 to 1999 
from the Providence VAMC, and records were provided dated from 
1990 to August 6, 1999.  In light of these matters being 
remanded, updated VA treatment records should be obtained for the 
period August 6, 1999, to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Associate the January 28, 2010 VA 
examination report with the claims folder.  If 
such efforts prove unsuccessful, documentation 
to that effect should be added to the claims 
folder.

2.  Obtain updated treatment records from the 
Providence VAMC for the period August 6, 1999, to 
the present.  If such efforts prove unsuccessful, 
documentation to that effect should be added to 
the claims folder.

3.  Contact the Veteran and request that he 
identify any private medical providers, to 
include a podiatrist, from 1985, to include the 
specific period of May 1985.  

4.  Upon obtaining appropriate releases, 
request records from Dr. Romano from 1982 to 
the present, and any other identified private 
medical providers.

5.  After attempting to obtain the above records, 
afford the Veteran a VA examination with a 
physician with appropriate expertise to determine 
the nature and etiology of his claimed 
disabilities of the feet.  The claims folder 
should be made available to and reviewed by the 
examiner.  Any medically indicated tests should 
be accomplished, and all tests and clinical 
findings should be clearly reported.  After 
reviewing the claims file and examining the 
Veteran, the examiner should opine as to the 
following:

a)  Please identify all disabilities 
associated with the feet;

b)  Did any current disability of the feet at 
least as likely as not (a 50% or higher degree 
of probability) have its clinical onset during 
the Veteran's period of active service from 
April 1978 to April 1982, or is any disability 
of the feet otherwise related to such period 
of active service? 

All opinions and conclusions expressed must be 
supported by a complete rationale in a report.  
The examiner should reconcile any opinions 
with the service treatment records, post-
service medical evidence, to include the April 
2008 VA examination report, and lay statements 
of the Veteran.

6.  Ensure that the Veteran is afforded a VA 
examination with a physician with appropriate 
expertise to determine the nature and etiology of 
his claimed knee, bilateral hip, and low back 
disabilities.  The claims folder should be made 
available to and reviewed by the examiner.  Any 
medically indicated tests should be accomplished, 
and all tests and clinical findings should be 
clearly reported.  After reviewing the claims 
file and examining the Veteran, the examiner 
should opine as to the following:

a)  Please identify all disabilities 
associated with the knees, hips, and back;

b)  Did any current disability of the knees, 
hips, or back at least as likely as not (a 50% 
or higher degree of probability) have their 
clinical onset during the Veteran's period of 
active service from April 1978 to April 1982, 
or is any disability of the knees, hips, or 
back otherwise related to such period of 
active service? 

c)  Is any disability of the knees, hips or 
back at least as likely as not (a 50 percent 
or higher degree of probability) proximately 
due to the Veteran's disabilities of the feet?

d)  If not, has a disability of the knees, 
hips, or back at least as likely as not (a 50 
percent or higher degree of probability) 
undergone a permanent and measurable increase 
in severity due to the Veteran's service-
connected disabilities of the feet?  

All opinions and conclusions expressed must be 
supported by a complete rationale in a report.  
The examiner should reconcile any opinions 
with the service treatment records, which 
reflect injury to the right knee, post-service 
medical evidence, and lay statements of the 
Veteran.

7.  After completion of the above, review the 
expanded record and readjudicate the service 
connection issues.  If any of the benefits sought 
are not granted in full, the Veteran and his 
representative should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  Thereafter, 
the case should be returned to the Board for 
appellate review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


